Citation Nr: 1308688	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  98-09 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a bunionectomy of the left foot with hallux valgus and degenerative changes.  

2.  Entitlement to an initial rating in excess of 10 percent for residuals of a bunionectomy of the right foot with degenerative changes of the first metatarsophalangeal and hallux valgus.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from April 1989 to April 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction of this claim has since been transferred to the RO in Chicago, Illinois.  These claims were most recently remanded by the Board in June 2012 for further development.  

The Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge in October 2012.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, an additional remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran was originally granted service connection for bilateral calluses in an August 1997 rating decision.  A noncompensable disability evaluation was assigned at this time.  Subsequently, in October 1997, the RO increased the Veteran's disability evaluation to 10 percent for each foot.  The Veteran continued to express disagreement with the assigned rating and appealed this rating to the Board.  The claim has since been remanded on multiple occasions.  This is due in large part to the fact that the Veteran's original claims folder is missing and VA has been attempting to rebuild her claims folder.  

Since November 2011, the Veteran has submitted several VA Form 21-4142s (Authorization and Consent to Release Information to VA), identifying locations where she has been treated for her foot condition during the pendency of her appeal.  First, she identified treatment with a Dr. Allen at the Grady Hospital in Atlanta, Georgia from February 2000 to April 2000.  The Veteran again identified treatment with Dr. Allen during her October 2012 hearing.  However, a review of the rebuilt claims folder and the temporary folder fail to reflect that any attempt has been made to obtain any records from Dr. Allen.  

The Veteran also identified treatment with a Dr. Bouchard in Decatur, Georgia from March 1999 to July 2002.  Since the claim is entitlement to an initial increased rating, these records are potentially relevant to the Veteran's claim.  The Veteran confirmed treatment with Dr. Bouchard during her October 2012 hearing.  However, she indicated that treatment with this podiatrist could have begun as early as 1997 or 1998.  Again, a review of the rebuilt claims folder and the temporary folder fail to reflect that any attempt has been made to obtain records from Dr. Bouchard.  

In light of the fact that much of the evidence is unavailable due to the Veteran's missing claims folder, it is imperative that all potentially favorable evidence identified by the Veteran be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA records prepared since November 2011 - the most recent record of treatment associated with the Virtual VA electronic claims processing system.

2.  The RO/AMC should obtain new consent to release information forms (VA Form 21-4142) from the Veteran for (1) Dr. Allen at the Grady Hospital in Atlanta, Georgia, (2) Dr. Bouchard in Decatur, Georgia and (3) any other treatment provider identified by the Veteran.  

VA should then attempt to obtain all relevant records from these facilities.  All reasonable attempts should be made to obtain such records.  In light of the forthcoming changes to 38 U.S.C.A. § 5103A(2)(B), the RO must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  

If any records cannot be obtained after the above efforts, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completion of the above, the RO/AMC should readjudicate the Veteran's claims, considering all of the evidence of record.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


